IN THE COURT OF APPEALS OF TENNESSEE
                              AT JACKSON
                               NOVEMBER 20, 2000 Session

                CHUCK WALLACE, ET AL. v. BOB CHASE, ET AL.

                 Direct Appeal from the Chancery Court for Carroll County
                 No. 97-CV-104; The Honorable Ron E. Harmon, Chancellor



                     No. W1999-01987-COA-R3-CV - Filed April 17, 2001


This appeal arises from a boundary line dispute between the Appellants and the Appellees. The
Appellees filed a complaint with the Chancery Court of Carroll County against the Appellants. The
Appellants filed a counter-complaint against the Appellees. Following a trial, the trial court
reformed the deeds of the parties. The trial court moved the disputed corner of the properties twelve
and one half feet due south of a PK nail in the roadway. The trial court also granted a permanent
easement for an existing driveway to the Appellants.

        The Appellants appeal from the reformation of the parties’ deeds by the Chancery Court of
Carroll County. For the reasons stated herein, we affirm in part and reverse in part the trial court’s
decision.

Tenn. R. App. P. 3; Appeal as of Right; Judgment of the Chancery Court Affirmed in Part
                                  and Reversed in Part

ALAN E. HIGHERS, J., delivered the opinion of the court, in which W. FRANK CRAWFORD , P.J., and
DAVID R. FARMER J., joined.

L. L. Harrell, Jr., Trenton, TN, for Appellants

Robert T. Keeton, III, Huntingdon, TN, for Appellees

                                             OPINION

                                I. Facts and Procedural History

        On May 7, 1997, the Appellees, Chuck and Hilda Wallace (“the Wallaces”), filed a complaint
against the Appellants, Bob and Addie Chase (“the Chases”), with the Chancery Court of Carroll
County. The Wallaces claimed that the Chases had built a wooden fence which ran the entire length
of the Wallaces’ southern boundary of their property. The Wallaces claimed that the fence
encroached 24.9 feet onto the southwest boundary of their property and tapered to a pin on the
southeast boundary of their property. On May 20, 1997, the Chases filed an answer and counter-
complaint. The Chases denied any encroachment onto the Wallaces’ property and alleged that they
were entitled to the peaceful use of their driveway by ownership, easement by necessity, or easement
by prescription. On August 12, 1997, the Wallaces filed an answer to the counter-complaint. On
March 30, 1999, the Wallaces filed an amended complaint. The Chases filed an answer to the
amended complaint on April 26, 1999.

        The trial was held on August 12, 1999. Following the close of the parties’ proof, the trial
court stated that there was a perfect survey to each property, that the calls matched, and that it was
possible to put the survey on the ground. The trial court found, however, that the survey did not
accurately reflect what the parties believed to be the northernmost boundary between the two
properties. By order entered November 22, 1999, the trial court reformed the deeds of the parties
so as to move the disputed corner twelve and one half feet due south of the PK nail in the roadway.
The trial court further granted to the Chases a permanent easement for the existing driveway that was
to run perpetually with the land in the location where the driveway was located. This appeal
followed.

        On April 15, 1988, Billy and Dorothy Portis (“the Portises”) conveyed two tracts of property,
6.84 acres and 19.62 acres, by warranty deed to the Wallaces. The Wallaces retained the 6.84 acres
but conveyed the 19.62 acres by warranty deed to Lee and Donna Butler (“the Butlers”). Mr.
Wallace, Dr. Butler, and surveyor, Aaron Edwards (“Mr. Edwards”), met at the property. Mr.
Wallace and Dr. Butler decided that the boundary line between the 6.84 acres and the 19.62 acres
was a fence row on the south side of a gravel roadbed. Mr. Edwards placed flags at the boundary
line between the properties and the corners of the properties. Mr. Wallace states that he drove a
metal stake into the ground beside Mr. Edwards’ pin at the southwest corner of the 6.84
acres/northwest corner of the 19.62 acres. Mr. Edwards surveyed and wrote the descriptions for the
6.84 acres and the 19.62 acres. The survey depicted the southwest corner of the 6.84 acres/northwest
corner of the 19.62 acres as twenty-five feet north of the boundary line as determined by Mr. Wallace
and Dr. Butler. Mr. Wallace testified that he was under the impression that the survey of the 6.84
acres and the 19.62 acres conformed to the boundary line established by Dr. Butler and himself. Mr.
Wallace claims that, prior to this lawsuit, all subsequent purchasers of the 19.62 acres acknowledged
the boundary line as determined by Dr. Butler and himself.

        On November 10, 1995, Charles and Judith Logan (“the Logans”) conveyed the 19.62 acres
by warranty deed to the Chases.1 After the Chases’ purchase, Mr. Wallace erected barriers that
partially blocked the driveway he had developed for the 19.62 acres. The Chases built a wooden
fence which ran the entire length of the Wallaces’ southern boundary of the 6.84 acres. Mr. Chase
claims that he hand set each fence post six inches away from the boundary line as depicted on the
survey. The Wallaces contend that the fence encroached 24.9 feet onto the southwest boundary of
their property.


         1
             The 19.62 acres cha nged hands four times be tween the Wallaces’ sale to the Butlers and the Chases’ eventual
purchase .

                                                            -2-
        The monument in the southwest corner of the 19.62 acres is not in dispute. Likewise, the
monument in the southeast corner of the 6.84 acres/northeast corner of the 19.62 acres is not in
dispute. The property in dispute is twenty-five feet beginning at the southwest corner of the 6.84
acres/northwest corner of the 19.62 acres and narrowing to a point at the monument in the southeast
corner of the 6.84 acres/northeast corner of the 19.62 acres. The description of the 19.62 acres in
the warranty deed from the Portises to the Wallaces is identical to the description of the 19.62 acres
in the warranty deed from the Logans to the Chases. The description is as follows:

                Beginning at an iron pin at the northeast corner of the McMillin
                property2 in the south right-of-way of the Rosser-Wyatt Road;
                thence N 0 degrees 13' 10" E, 25.0 feet to the northwest corner
                of the herein described tract; thence N 89 degrees 18' 16" E
                along the south line of a 3.65 acre tract and along a south line
                of the Walker property, 1291.40 feet; thence S 44 degrees 27' 53"
                W along a new divisional line of the Portis property passing an
                iron pin in the south right-of-way of a county gravel road at 13.78
                feet and continuing for a total distance of 1032.91 feet, iron pin
                as corner; thence S 42 degrees 26' 35" W continuing along said
                new divisional line, 849.99 feet to an iron pin in a fence line
                and in the east line of the McMillin property; thence N 0 degree
                13' 10" E along a fence and the east line of the McMillin property,
                1323.01 feet to the point of beginning and containing 19.62 acres.
                Bearings refer to record bearings. As surveyed by Aaron F.
                Edwards, Tennessee Registered Land Surveyor, License No. 366
                on April 11, 1988.

        The properties have been surveyed on six separate occasions. Each surveyor has confirmed
the pin located at the southwest corner of the 19.62 acres. The surveys have produced conflicting
results concerning the location of the iron pin at the northeast corner of the McMillin property (“the
McMillin corner”). The conflict surrounds the distance of the common line between the McMillin
property and the 19.62 acres, which connects the southwest corner of the 19.62 acres to the McMillin
corner. On December 18, 1984, Mr. Edwards surveyed the McMillin property. Mr. Edwards found
the line’s distance to be 1300 feet. On April 11, 1988, Mr. Edwards surveyed the 6.84 acres and the
19.62 acres prior to the sale to the Wallaces. Mr. Edwards found the distance to be 1323.01 feet
plus an additional twenty-five feet. In 1992, Mr. Edwards resurveyed the 6.84 acres and found the
distance to be the same as the 1988 survey. On August 29, 1992, Samuel Carrell (“Mr. Carrell”)
resurveyed the McMillin property for Danny Wallace. Mr. Carrell found the distance to be 1300
feet. In 1996, David Hall (“Mr. Hall”) surveyed the 19.62 acres for the Chases. Mr. Hall found the
distance to be 1323.01 feet plus an additional twenty-five feet. Eddie Coleman (“Mr. Coleman”)
surveyed the 6.84 acres and the 19.62 acres for the Wallaces as a result of this lawsuit. Mr. Coleman


        2
        The McMillin property adjoins the Chases’ property to the west. The McMillin property is now owned by
Danny W allace.

                                                    -3-
found the distance to the McMillin corner be 1300 feet. Mr. Coleman testified that he located an old
T post in a sunken roadbed when he measured approximately 1323 feet. Mr. Coleman further
testified that he located a PK nail in the roadway when he measured 1323.01 feet plus an additional
twenty-five feet.

                                     II. Standard of Review

         The standard of review for a non-jury case is de novo upon the record. See Wright v. City
of Knoxville, 898 S.W.2d 177, 181 (Tenn. 1995). There is a presumption of correctness as to the
trial court's factual findings, unless the preponderance of the evidence is otherwise. See TENN. R.
APP . P. RULE 13(d). For issues of law, the standard of review is de novo, with no presumption of
correctness. See Ridings v. Ralph M. Parsons Co., 914 S.W.2d 79, 80 (Tenn. 1996).

                                      III. Law and Analysis

        The sole issue presented for our review is whether the trial court erred in reforming and/or
modifying the deeds of the parties which changed the boundary lines as established by said surveys.
A court of chancery in Tennessee has the power to reform and correct errors in deeds produced by
fraud or mistake. See Barnes v. Gregory, 38 Tenn. (1 Head) 230, 236 (1858). To be the subject of
reformation, a mistake in a deed must have been mutual or there must have been a unilateral mistake
coupled with fraud by the other party, such that the deed does not embody the actual intention of the
parties. See Anderson v. Howard, 74 S.W.2d 387, 389-90 (Tenn. Ct. App. 1934); Pittsburg Lumber
Co. v. Shell, 189 S.W. 879, 880 (Tenn. 1916). Reformation may be granted against the original
parties, their privies, those claiming under them with notice, and third persons who will suffer no
prejudice thereby. See 76 C.J.S. Reformation of Instruments § 54 (1994). As a general rule,
however, a court of chancery may not reform a deed against a bona fide purchaser for value without
notice. See Gibson v. Flynn, No. 88-120-II, 1988 WL 119257, at *3 (Tenn. Ct. App. Nov. 10, 1988)
(citing Brier Hill Collieries v. H. Pile, 4 Tenn. App. 468, 478 (1926)).

         In the case at bar, we must determine whether the Chases were bona fide purchasers for value
without notice such that they are not subject to the equitable remedy of reformation. Whether a party
is a bona fide purchaser precluding reformation depends on the particular facts and circumstances
of each case. In order to constitute a bona fide purchaser, one must have (1) purchased the property
with value; (2) taken the property without notice; (3) taken the property in good faith; and (4) would
be prejudiced by reformation. See 76 C.J.S. Reformation of Instruments § 58 (1994). First, the
Chases were purchasers for value of the 19.62 acres. Second, the Chases had neither actual nor
constructive notice of the agreement between the Wallaces and the Butlers establishing a boundary
line between the properties contrary to the deeds as written. The deed to the 19.62 acres did not
reflect on its face such agreement between the Wallaces and the Butlers, and there is no evidence that
the Wallaces informed the Chases of a boundary line contrary to that stated in the deed. Moreover,
there is no evidence that the Chases had constructive notice of the agreement that should have put
them on particular inquiry. Third, there is no evidence that the Chases purchased the property in
anything but good faith. Finally, the Chases would be prejudiced by reformation of the deed. Mr.


                                                 -4-
Chase testified that he intended to purchase 19.62 acres. Mr. Coleman testified that reforming the
deeds to reflect the boundary line as established by the Wallaces and the Butlers would give the
Chases less than the 19.62 acres they intended to purchase. Because we find that the Chases were
bona fide purchasers for value without notice, the chancery court erred in reforming the deeds of the
parties.

        As the deeds cannot be reformed against the Chases since we have determined that they are
bona fide purchasers, the rights of the parties must be determined upon the deeds as written. We
imply from the trial court’s decision a finding that the deeds establish the southwest corner of the
6.84 acres/northwest corner of the 19.62 acres at the PK nail in the roadway. The trial court found
that the parties intended the corner to be approximately twenty-five feet south of the PK nail. As a
compromise, the trial court established the corner twelve and one half feet due south of the PK nail.
We agree that the deeds establish the southwest corner of the 6.84 acres/northwest corner of the
19.62 acres at the PK nail in the roadway. Because we have found that the rights of the parties are
to be determined based upon the deeds as written, the disputed boundary between the parties shall
be established according to the deeds, beginning at the PK nail in the roadway. Accordingly, we
reverse the trial court’s reformation of the deeds of the parties and affirm the trial court’s grant of
a permanent easement for the existing driveway to the Chases.

                                          IV. Conclusion

       For the foregoing reasons, the decision of the trial court is affirmed in part and reversed in
part. Costs of this appeal are taxed against the Appellees, Chuck and Hilda Wallace, for which
execution may issue if necessary.



                                                       ___________________________________
                                                       ALAN E. HIGHERS, JUDGE




                                                 -5-